Citation Nr: 0826518	
Decision Date: 08/07/08    Archive Date: 08/18/08

DOCKET NO.  04-35 929	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to special monthly compensation (SMC) by 
reason of being in need of aid and attendance or being 
housebound.

2.  Entitlement to an increased (compensable) evaluation for 
residuals of a gunshot wound, left shoulder.

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to service connection for meningioma.

5.  Entitlement to service connection for kidney disease

6.  Entitlement to service connection for major depression.

7.  Entitlement to service connection for hypertension.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from 1948 to 1970, when he 
retired with more than 22 years of service.  This appeal 
comes before the Board of Veterans' Appeals (Board) on appeal 
from a September 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia..  
 

FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
March 1948 to December 1970.

2.	In July 2008, the Board was notified by the veteran's 
representative that the appellant died in June 2008.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2007).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2007).


ORDER

The appeal is dismissed.




		
MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


